DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                

Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: None of the prior art of record shows the combination of the structural elements of the display device, specifically, the closest prior art of Kim et al (US Pat. 10,732,775 B2) fails to teach: a substrate comprising a display area, a non-display area surrounding an outer periphery of the display area, a first additional area (i.e. the bending area in Figs, 11 and 14) connected to the non-display area at a first boundary, and a second additional area (i.e. the second region A2)  connected to the first additional area at a second boundary; pixels on the display area; an encapsulation film on the pixels; sensing electrodes on the encapsulation film; pads on the second additional area; sensing wires connecting the sensing electrodes and the pads; a first sensing insulating film on the encapsulation film; and a second sensing insulating film on the first sensing insulating film, the sensing electrodes, and the sensing wires, wherein the substrate comprises a curved first side in the first additional area and the first additional area decreases in width from the first boundary to the second boundary, and a boundary of the first sensing insulating film is closer to the first side than a boundary of the second sensing insulating film is to the first side (as per claims 1-14), or a substrate comprising a display area, a non-display area surrounding an outer a first additional area connected to the non-display area at a first boundary, and a second additional area connected to the first additional area at a second boundary; pixels on the display area; an encapsulation film on the pixels; sensing electrodes on the encapsulation film; pads on the second additional area; sensing wires connecting the sensing electrodes and the pads; a first sensing insulating film on the encapsulation film; and a second sensing insulating film on the first sensing insulating film, the sensing electrodes, and the sensing wires, wherein the substrate comprises a curved first side in the first additional area and the first additional area decreases in width from the first boundary to the second boundary, and a boundary of the second sensing insulating film is spaced apart from the first side by 200 pm or more (as per claims 15-19), or a substrate comprising a display area, a non-display area surrounding an outer periphery of the display area, a first additional area connected to the non-display area at a first boundary, and a second additional area connected to the first additional area at a second boundary; pixels on the display area; an encapsulation film on the pixels; sensing electrodes on the encapsulation film; pads on the second additional area; sensing wires connecting the sensing electrodes and the pads; and a sensing insulating film on the sensing electrodes and the sensing wires, wherein the substrate comprises a curved first side in the first additional area and the first additional area decreases in width from the first boundary to the second boundary, the substrate comprises a first bending area extending from the first side to overlap the non-display area, and in the first bending area, a boundary of the sensing insulating film is farther from the first side from a first point of the first side crossing the first boundary than to a second point of the first side crossing the second boundary (as per claim 20)(emphasis added).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al (US Pub. No. 2016/0018686 A1) teaches the display device and manufacturing method thereof.
Park et al (US Pub. No. 2017/0194411 A1) discloses the electronic device with flexible display panel.
Kim et al (US Pub. No. 2018/0033830 A1) teaches the display device.
Rhe et al (US Pub. No. 2018/00348918 A1) discloses the display device including touch electrode and method for manufacturing the same.
Abe et al (US Pub. No. 2019/0265824 A1) teaches the display device with sensor.
Choi et al (US Pub. No. 2020/0105840 A1) discloses the display device.
Kim et al (US Pat. No. 10,732,775 B2) teaches the touch sensor, touch sensor driving method, and display device.
Bok et al (US Pub. No. 2020/0266246 A1) discloses the display device.
Lee et al (US Pat. No. 10,784,316 B2) teaches the display device having dummy pattern in non-display area.
Ishikawa et al (US Pub. No. 2021/0076011 A1) discloses the display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner